Case: 2:16-cv-00734-GCS-KAJ Doc #: 47 Filed: 03/14/19 Page: 1 of 1 PAGEID #: 316



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

RACHEL M. THOMPSON,

                      Plaintiff,

       v.                                            Civil Action 2:16-cv-734
                                                     Judge George C. Smith
                                                     Magistrate Judge Jolson

GENERAL REVENUE CORP.,

                      Defendant.
                                            ORDER

       This matter is before the Court on the parties’ Joint Motion to Extend Class Discovery

and Certification Deadlines (Doc. 46).      The Joint Motion is GRANTED.            Plaintiff shall

complete class discovery on or before May 30, 2019 and shall file any motion for class

certification on or before June 30, 2019.

       By the time Plaintiff files a motion for class certification, this case will be nearly three

years old. This is the third extension of the class discovery and certification deadlines. No

further extensions will be granted.

       IT IS SO ORDERED.



Date: March 14, 2019                                 /s/ Kimberly A. Jolson
                                                     KIMBERLY A. JOLSON
                                                     UNITED STATES MAGISTRATE JUDGE
